Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Christopher Buchko (Reg. No.: 52,668) on 08/18/2021.  
The application has been amended as follows: (amended claims 1, 2, 7, 8, 12-14, 16, 31, canceled claims 32-42, and rejoined claims 15-19).
1. (Currently Amended) A transseptal guide wire, comprising: a proximal end, a distal end and a middle segment,

a.	wherein the proximal end is in continuity with the middle segment via a proximal guide wire segment;



c.	wherein the middle segment is formed of a shape memory material and preformed to include at least two looped segments including an inner loop and an outer loop with the inner loop central to the outer loop in a preformed configuration; wherein the inner loop and outer loop are offset; wherein the transseptal needle is positioned between the offset inner loop and outer loop in a third dimension in addition to being circumferentially within the inner loop and outer loop in two dimensions once the middle segment returns to the preformed configuration in order to further prevent the transseptal needle from perforating tissue.
.

2. (Currently Amended) The transseptal guide wire of claim 1, wherein a length of the transseptal needle is between about 0.75 cm and 2.0 cm

7. (Currently Amended) The transseptal guide wire of claim 1, wherein at least one looped segment is between about 2.5 cm and 4.0 cm in diameter

8. (Currently Amended) The transseptal guide wire of claim 1, wherein the at least two looped segments are between about 2.5 cm and 4.0 cm in diameter



13. (Currently Amended) The transseptal guide wire of claim 1, wherein the proximal end has a diameter between about 0.021 inches and 0.035 inches

14. (Currently Amended) The transseptal guide wire of claim 1, wherein the proximal end has a length between about 240 cm to 300 cm

15. (Rejoined) A transseptal guide wire puncture system, comprising: 

the transseptal guide wire of claim 1; and 
a transseptal dilator for placement of the transseptal needle on the fossa ovalis of a subject.  

16. (Rejoined - Amended) The transseptal guide wire puncture system of claim 15, wherein the transseptal dilator has a lumen having a diameter between about .021 inches and .035 inches

17. (Rejoined) The transseptal guide wire puncture system of claim 15, wherein the transseptal dilator comprises a radiopaque marker.

18. (Rejoined) The transseptal guide wire puncture system of claim 15, further comprising a sheath.

19. (Rejoined) The transseptal guide wire puncture system of claim 18, wherein the sheath has a unipolar or bipolar deflectable distal segment and a proximal handle for steering and positioning the unipolar or bipolar deflectable distal segment.



Rejoinder
Claims 1-5, 7, 8, 10, 12-19, and 31 are allowable. The restriction requirement between inventions I and II, as set forth in the Office action mailed on 02/15/2019 , has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 02/15/2019 is withdrawn.  Claims 15-19, which were later amended to direct to invention II (the system) are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Reasons for Allowance
Claims 1-5, 7, 8, 10, 12-19, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to teach or render obvious transseptal guide wire, comprising, inter alia, wherein .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING RUI OU whose telephone number is (571)270-5036.  The examiner can normally be reached on M-F 9:00am -5:00pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JING RUI OU/Primary Examiner, Art Unit 3771